DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 27 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/471,257, Application No. 16/471,780 and Application No. 16/472,556  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restriction
This application is in condition for allowance except for the presence of claims 8-16 directed to an invention non-elected without traverse.  Accordingly, claims 8-16 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bucca on 27 July 2022.

The application has been amended as follows: 
Please CANCEL claims 8-16.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claims, namely claim 1, require(s) a steel material having specific compositional ranges for its constituent elements with the steel material having a microstructure comprising 10 to 30% by area fraction of polygonal ferrite and a residual structure comprising acicular ferrite, bainite, pearlite and martensite wherein the residual structure have an average hardness of 200 Hv or more and the sum of area fractions of the pearlite and the martensite is 10% or less excluding 0% relative to a total area.
The prior art of record, KR 10-2013-0073472 A of Yoo and its English machine translation (KR’472), teaches {abstract, [0001], [0015]-[0055] a steel sheet for a line pipe excellent in low-temperature fracture toughness and uniform elongation at a cryogenic temperature and a seismic zone, and a method for producing the same with a composition wherein the claimed ranges of the constituent elements  of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. Although the prior art also teaches that the microstructure of its steel sheet comprises {abstract, claim 1, [0015]-[0023]} 30 to 60% of equiaxed ferrite in an area fraction and 40 to 70% of bainite mixed structure and further teaches “not more than 5% of austenite / martensite (MA)”, the prior art does not explicitly teach the presence of all of the microstructure phases as required by the instant claims. Therefore, instant claims are distinct over the prior art of record.
In view of the terminal disclaimer filed on 27 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/471,257, Application No. 16/471,780 and Application No. 16/472,556, the  provisionally rejections on the ground of nonstatutory double patenting have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733